DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butigieg (EP 1039038).
As to claim 19, Butgieg discloses a formwork element 12 for a molded wall panel end, said formwork element extending in a  longitudinal direction and comprising:
a sole plate 14 having a first lateral edge 36, a second lateral edge 34, an outer face, an inner face bearing a caisson 16, said caisson leaving free, on the inner face of the sole plate, a first lateral zone, defined between the first lateral edge and the caisson, and a second lateral zone, defined between the second lateral edge and the caisson;
a form stripping assistance device 40 cooperating with the sole plate;
wherein the form stripping assistance device includes at least one first sacrificial section comprising a first sacrificial section portion 54 disposed on the first lateral zone of the inner face of the sole plate and an additional sacrificial section portion 52 disposed along the first lateral edge, the additional sacrificial section portion 52 being integrally formed with the first sacrificial section portion 54 as a single unitary part.  The first sacrificial section portion 54 and additional sacrificial section portion 52 would be considered integrally formed (i.e. portions 54 and 52 are integrally formed with portion 56, see figure 4A).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, applicant has amended to recite “a first sacrificial section first portion disposed on the first lateral zone of the inner face of the sole plate, the first sacrificial section first portion being comprised of a brittle material”.
As to claim 16, applicant has amended to recite “a first sacrificial section portion disposed on the first lateral zone of the inner face of the sole plate, the first sacrificial section portion being comprised of a brittle material”.
As to claim 17, applicant has amended to recite “a first sacrificial section first portion disposed on the first lateral zone of the inner face of the sole plate, the first sacrificial section portion being comprised of a brittle material”.
As to claim 18, applicant has amended to recite “a first sacrificial section first portion disposed on the first lateral zone of the inner face of the sole plate, the first sacrificial section first portion being comprised of a brittle material”.
Such amendment overcomes the prior art of Butigieg, since Butigieg does not disclose a first sacrificial section first portion disposed on the first lateral zone of the inner face of the sole plate, the first sacrificial section first portion being comprised of a brittle material.  As applicant points out, Butigieg discloses the wings 52, 54 made of metal material, not a brittle material.

Response to Arguments
Applicant’s arguments, see response, filed 5/19/22, with respect to claims 1-18 have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 
With respect to claim 19, applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678